Citation Nr: 1015199	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the left leg and foot, claimed as radiculopathy 
due to his service-connected low back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the lumbosacral spine 
at L-2 (low back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 
1978 and from June 1981 to August 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied, in part, service 
connection for a left leg and foot disability, as well as an 
increased (compensable) evaluation for his low back 
disability.  A videoconference hearing before the undersigned 
acting Veterans Law Judge was held in November 2007.  Then, 
in November 2008, the RO assigned an increased rating to 10 
percent for the low back disability, effective from March 7, 
2005.  The Board remanded the appeal for additional 
development in September 2008 and June 2009.  

The issue of an entitlement to increased rating for the low 
back disability is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The issue of an increased rating for a nondisplaced fracture 
at C6 was raised by the Veteran in his notice of disagreement 
and at the videoconference hearing, but has not been 
adjudicated by RO.  This issue is not inextricably 
intertwined with the issues on appeal and is referred to the 
RO for appropriate action.  


FINDING OF FACT

Competent medical evidence demonstrates that the Veteran has 
additional neurological disability involving his left lower 
extremity as a result of his service-connected low back 
disability.  

CONCLUSION OF LAW

The Veteran's neurological impairment of the left leg and 
foot is proximately due to his service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

In this case, service connection has been established for 
residuals of a compression fracture of the lumbosacral spine 
at L-2 (low back disability).  The Veteran now claims that he 
suffers from neurological impairment in his left leg and 
foot, to include pain and numbness which radiate from his 
lower back.  He is therefore seeking service connection for a 
neurological disability of the left leg and foot.  For the 
reasons set forth below, the Board find that the evidence 
supports his claim. 

The evidence shows that the Veteran was seen by VA on 
numerous occasions since 2004 for left leg and foot problems 
involving pain and numbness.  When seen in April 2004, the 
Veteran reported a history of chronic low back pain since 
1999, with additional left leg and foot pain for the past 
year.  In January 2005, the Veteran reported low back pain 
radiating down the back of his left thigh and into the dorsum 
of the left foot, making the space between his great toe and 
first toe numb.  He reported that his symptoms were worse 
with prolonged standing or sitting, and that he experienced a 
burning sensation in his feet when the bed sheets touched his 
feet.  
On examination, straight leg raising was negative and there 
was some decreased weakness in both lower extremities.  The 
examiner noted that an MRI in May 2004 showed no interval 
changes since a prior study in December 2002, which showed no 
significant disc abnormalities of the lumbar spine.  There 
was minor bilateral articular facet hypertrophy at L4 and L5-
S1, and minor central stenosis and bilateral neural foraminal 
narrowing at L4-5.  The impression included lumbosacral 
neuritis as well as lumbar facet and degenerative disease.  

VA X-ray studies of the left foot in January 2005 were 
essentially normal, except for evidence of a previous surgery 
for excision of a neuroma involving the distal fifth 
metatarsal and the base of the proximal phalanx, and a flat 
arch.  

Subsequent VA outpatient treatment records dated from 
February 2005 to June 2008 noted that the Veteran was seen on 
numerous occasions for worsening of low back and left leg and 
foot pain.  A VA neurological evaluation in June 2005 showed 
decreased sensation to pin prick along the L4-5 and S1 
dermatomes, weakness in the left quadriceps and left 
dorsiflexion and plantar flexion as compared to the right, 
and positive straight leg raising limited to 45 degrees.  The 
impression was lumbosacral radiculopathy on the left 
involving the L4-5 and S1 nerve root, which the examiner 
indicated was most likely from a bulging disc and facet 
hypertrophy.  The examiner opined that the bulging disc was 
most likely related to the Veteran's back injury in service.  

A VA MRI in January 2006 showed loss of disc height and mild 
posterior disc bulge at the L4-5 level with minimal 
flattening of the anterior aspect of the thecal sac.  At the 
L5-S1 level, there was more marked degenerative disc changes 
with loss of disc height.  A small posterior disc and 
osteophyte extended posteriorly but predominantly in the left 
lateral recess with degenerative facet changes.  There was 
mild degenerative disc changes in the posterior elements and 
at the L4-5 and L5-S1 levels with mild spinal stenosis at the 
L4-5 level.  

A VA podiatry outpatient note dated in May 2006 indicated 
that the Veteran's left foot neuritis was possibly due to 
tarsal tunnel syndrome.  However, a September 2006 VA 
podiatry note included a medical opinion that there was no 
evidence of a left foot disability, and that the Veteran's 
foot symptomatology was most likely related to his low back 
disability.  Similar complaints and findings concerning the 
Veteran's low back symptomatology were noted in a September 
2006 neurological outpatient report, in which the clinician 
opined that the degenerative changes in the Veteran's 
lumbosacral spine were most likely due to his back injury in 
service.  

A VA podiatry examination in October 2007 showed muscle 
weakness and decreased sensation in three digits and the 
dorsal aspect of the left foot, with pain in all modalities 
on motion testing of the foot.  The assessment included 
muscle weakness with guarding and radiculopathy with burning 
neuropathy of the left foot.  

When examined by VA in November 2008, the Veteran complained 
of chronic back pain and numbness in the left foot and leg.  
On examination, the examiner indicated that there were no 
neurological findings, and that left ankle jerk could not be 
attempted due to tenderness in the Veteran's left foot.  The 
Veteran's gait and sensation in the lower extremities were 
normal.  The examiner indicated that an MRI of the 
lumbosacral spine showed minimal L5-S1 degenerative changes 
and no nerve root compression.  An EMG/NCV study of the lower 
extremities was also normal with no evidence of left 
radiculopathy from L3-S1.  The diagnoses included 
degenerative disc disease of the lumbosacral spine with no 
evidence of radiculopathy or nerve root compression.  The 
examiner commented that because there was no objective 
evidence of radiculopathy on examination, she could not 
render an opinion as to whether the Veteran's left leg and 
foot complaints of radiating pain were related to service at 
this time.  

Based on the foregoing, the Board finds that the evidence 
indicates that the Veteran's neurological impairment of the 
left leg and foot is secondary to his service-connected low 
back disability.  Although the Veteran did not have any 
apparent neurological symptoms during his most recent VA 
examination in November 2008, the absence of symptoms on a 
single occasion does not negate the long and documented 
history of positive neurological findings in his left lower 
extremity demonstrated on numerous prior examinations.  These 
examinations showed that the Veteran was evaluated by VA 
neurology, podiatry, and orthopedic services for his chronic 
left leg and foot symptoms on numerous occasions since 2004, 
and had been treated with various medications and physical 
therapy with limited success.  However, his neurological 
symptoms in his left lower extremity never completely 
resolved.  

Medical opinions from podiatry and neurological services have 
stated, unequivocally, that the Veteran's symptoms were not 
due to any orthopedic disability, and were manifested along 
the nerve roots and associated with the disc levels of the 
lumbosacral spine where there was significant degenerative 
changes and a bulging disc.  Furthermore, a VA neurologist 
opined that the degenerative changes and bulging disc at the 
L4-5 level were most likely due to the Veteran's back injury 
in service.  Thus, the overwhelming medical evidence in this 
case supports the conclusion that the additional disability 
involving radiculopathy of the Veteran's left leg and foot 
are part and parcel of his service-connected low back 
disability.  

For these reasons and bases, the Board finds that service 
connection for a neurological disability of the left leg and 
foot disability is granted.  In light of this favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties to notify and assist the Veteran with his claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq.

In granting service connection for the Veteran's neurological 
disability of the left leg and foot as secondary to his 
service-connected low back disability, the Board notes that 
the authority for doing so stems from 38 C.F.R. § 3.310, as 
noted above, but also from Note (1) to the General Rating 
Formula for Disease and Injuries of the Spine, which 
specifies notes that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a.  As a 
result, the remaining issue of entitlement to an evaluation 
in excess of 10 percent for his service-connected low back 
disability requires additional medical development, as 
discussed in the Remand section below.


ORDER

Service connection for a neurological disability of the left 
leg and foot as secondary to the service-connected low back 
disability is granted.  


REMAND

Since service connection has now been established for the 
Veteran's neurological disability involving his left lower 
extremity, additional development must be undertaken to 
determine the current severity of his low back disability, 
which now includes the associated neurological impairment of 
the left lower extremity.  

In particular, the Board finds that the Veteran should be 
afforded an appropriate VA examination to determine the 
nature and severity of his low back disability, which now 
includes his neurological disability involving his left lower 
extremity.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994) 
(holding that the duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  

And lastly, the Board notes that recent outstanding VA and/or 
private treatment records may exist which are relevant to his 
claim.  Since his most recent treatment records in the claims 
file are dated November 2008, the RO/AMC should request any 
outstanding treatment record since that date.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's (AOJ's)] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.").  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of the existence of these 
additional VA treatment records).

Accordingly, the claim is REMANDED for the following action:  

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers, both VA and 
private, who have treated his low back 
disability, including his now service-
connected neurological disability of the 
left lower extremity, since November 
2008.  After obtaining any required 
releases, obtain all outstanding records 
that he identifies.  If any requested 
records are unavailable or the search for 
any such records otherwise yields 
negative results and further attempts to 
obtain these records would be futile, 
then this should be clearly documented in 
the claims file and the Veteran 
appropriately notified.  38 C.F.R.          
§ 3.159(c)(1), (c)(2) and (c)(3). 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected low back disability, including 
all associated orthopedic and 
neurological symptoms.  The claims file, 
including a complete copy of this Remand, 
must be made available to the examiner 
for review for the pertinent medical and 
other history.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed.  The examiner must describe 
all symptomatology referable to the 
Veteran's service-connected low back 
disability, including any neurological 
pathology such as sciatic neuropathy or 
radiculopathy affecting the lower 
extremities.  If paralysis of either 
sciatic nerve is present, please state 
whether it is "mild," "moderate," or 
"severe." 

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
premature or excess fatigability on use. 
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups. 

If intervertebral disc syndrome (IVDS) is 
found, the examiner must note the 
frequency and total duration of any 
incapacitating episodes in the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
the IVDS requiring bed rest prescribed by 
a physician and treatment by a physician.

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work (engage in 
substantially gainful employment).

The examiner must discuss the rationale 
for all opinions expressed.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


